   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 1 of 32




          In the United States District Court
          for the Southern District of Georgia
                  Brunswick Division
CASSANDRA PASSMORE,

     Plaintiff,

     v.                                      No. 2:19-CV-0059

TRAVELERS CASUALTY AND SURETY
COMPANY,

     Defendant.



                                 ORDER

     This matter comes before the Court on the Motion for Summary

Judgment (Dkt. No. 37) and Motion to Strike (Dkt. No. 45) filed by

Defendant Travelers Casualty and Surety Company (“Defendant”).

Both motions are fully briefed, have been augmented by a hearing

before the Court, and are ripe for review. See Dkt. Nos. 41, 46,

48, 50. For the reasons stated below, Defendant’s Motion for

Summary Judgment, dkt. no. 37, is DENIED in part and GRANTED in

part. Defendant’ Motion to Strike, dkt. no. 45, is DENIED in part

and GRANTED in part.

                           BACKGROUND

     This case arises out of an insurance coverage dispute after

Plaintiff Cassandra Passmore (“Plaintiff”) reported to Defendant

that her home, located at 2303 G Street in Brunswick, Georgia (the
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 2 of 32



“Residence”), had sustained storm-related damage in connection

with Hurricane Irma on or around September 11, 2017 (the “2017

Loss”). Dkt. No. 37-1 ¶¶ 1, 21. At the time of the 2017 Loss,

Plaintiff’s Residence was insured by Defendant under homeowner’s

insurance policy number 977220160-633-1 (the “Policy”). Dkt. No.

37-1 ¶ 1.

     It is undisputed that hurricane damage is covered under the

Policy. Accordingly, Defendant inspected the Residence and issued

payments for $5,341.71, which it contended covered the actual cash

value of necessary repairs. Plaintiff contends that Defendant did

not pay her the appropriate amount and instead values the 2017

Loss at $43,200.00. Dkt. No. 1-1 ¶ 5. Accordingly, Plaintiff

alleges that Defendant has breached its contractual obligation

under the Policy. See Dkt. No. 1-1. Plaintiff filed the present

suit to recover policy proceeds in the amount of $43,200.00, along

with Georgia statutory penalties for bad faith and attorney fees.

See O.C.G.A. § 33-4-6.

                              The Policy

     The    Policy   indisputably   includes   the   following   relevant

provisions:

     SECTION I – EXCLUSION

            We do not cover any direct or indirect loss or
            damage caused by, resulting from, contributing to
            or aggravated by any of these excluded perils. Loss
            from any of these perils is excluded regardless of


                                    2
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 3 of 32



          any other cause or event contributing concurrently
          or in any sequence to the loss.

          . . .

          5.      NEGLECT, MEANING NEGLECT OF THE INSURED TO USE
                  ALL REASONABLE MEANS TO SAVE AND PRESERVE
                  PROPERTY AT AND AFTER THE TIME OF A LOSS OR
                  WHEN PROPERTY IS ENDANGERED BY A PERIL INSURED
                  AGAINST.

Dkt. No. 37-1 ¶ 48.

     SECTION I – CONDITIONS

          2.      Duties After Loss. In the case of a loss to
                  which this insurance may apply, you shall see
                  that the following duties are performed:

                  . . .

                  d.      (1)   PROTECT THE PROPERTY FROM FURTHER
                                DAMAGE;
                          (2)   MAKE    REASONABLE   AND   NECESSARY
                                REPAIRS TO PROTECT THE PROPERTY; AND
                          (3)   KEEP AN ACCURATE RECORD OF REPAIR
                                EXPENDITURES;
                  . . .

                  f.      AS OFTEN AS WE REASONABLY REQUIRE:

                          (1)   SHOW THE DAMAGED PROPERTY;
                          (2)   PROVIDE   US   WITH   RECORDS    AND
                                DOCUMENTS AND PERMIT US TO      MAKE
                                COPIES . . .
          . . .

          3.      Loss Settlement. The compensation provided by
                  this policy for a covered property loss does
                  not include compensation for stigma damages or
                  for any actual or perceived reduction or
                  diminution in value of such property that
                  remains or may remain after repair or
                  replacement.

                  . . .


                                       3
    Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 4 of 32



                    c.    4.     We will pay no more than the actual
                                 cash value of the damage until
                                 actual repair or replacement is
                                 complete. Once actual repair is
                                 complete, we will settle the loss
                                 according to the provisions of c.(1)
                                 and c.(2) above.

                                 However, if the costs to repair or
                                 replace is less than $2,500 we will
                                 settle the loss according to the
                                 provisions of c.(1) and c.(2) above,
                                 whether or not actual repair or
                                 replacement is completed.

            . . .

            8.      Suit Against Us. No action can be brought
                    against us unless there has been full
                    compliance with all the terms of this policy
                    and the action is started within two years
                    after the date of loss.

Id. ¶¶ 49-51.
                               Defendant’s Estimate

      After the 2017 hurricane damage, Plaintiff promptly notified

Defendant that she had sustained storm-related damage. Dkt. No.

37-1 ¶ 21. Upon receiving notice of the damage, Defendant sent its

claim representative, Thomas Ayer, to inspect the Residence. Id.

¶   23.   Defendant      thereafter   sent   Plaintiff   an   estimate   (the

“Estimate”) detailing its determination of the cost of repairs

associated with the 2017 Loss. Id. ¶ 27. Defendant’s Estimate calls

for the following repairs: (1) remove and replace the entire roof;

(2) repair living room walls; (3) repair bathroom walls and

ceiling; and (4) repair bedroom ceiling. Dkt. No. 37-10 at 15.



                                        4
     Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 5 of 32



      In total, the Estimate calls for $8,560.89 in cost of repairs.

Id. at 19. Defendant issued a check to Plaintiff in the amount of

$5,341.71, which it calculated to be the actual cash value of the

damage. Id. at 19-20. In accordance with the Policy, Plaintiff

would receive additional funds once actual repair to the Residence

was complete. See id. (“Once actual repair is complete, we will

settle the loss according to the provisions of c.(1) and c.(2)

above.”).

                        Capitol City’s Proposal

      Plaintiff    contends    that   Defendant’s    Estimate    was      not

sufficient to cover the cost of the damage that her Residence

suffered. Dkt. No. 41 at 1. Instead, she requests $43,200 for the

damage her Residence suffered in the 2017 Loss. Dkt. No. 41-2 at

3.   Plaintiff derives her requested amount of $43,200 in insurance

proceeds from a proposal submitted to her from Capitol City

Development    (“Capitol   City”),    dated   September   19,   2017   (the

“Proposal”). See Dkt. No. 37-9 at 15. Capitol City is owned and

operated by the repairman Plaintiff hired to complete repairs to

the Residence, Mr. Wilfred Atwater. Dkt. No. 37-1 ¶ 13. Mr. Atwater

had previously repaired the Residence after the property was

damaged by Hurricane Matthew in 2016 (the “2016 Loss”). Id. ¶ 53.

      Mr. Atwater testified that he gave Defendant’s adjuster, Mr.

Ayer, his Proposal “two to three weekends” after Mr. Ayer’s first

inspection of the Residence (Mr. Ayer’s first inspection of the

                                      5
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 6 of 32



Residence was on September 22, 2017). Atwater Depo. 72:22-73:19.

Mr.    Atwater’s      list    of    repairs          and    associated     Proposal    is

significantly        more    extensive     and        expensive     than     Defendant’s

Estimate of the 2017 Loss. Within the Proposal, Capitol City calls

for the following repairs to the Residence related to 2017 Loss:

“(1) remove and replace the entire roof; (2) remove and replace

rotten wood in the affected area; (3) remove and dispose of all

materials affected by mold; (4) remove and replace 614 square feet

of insulation; (5) remove and replace electrical outlets in the

affected     area;    (6)    remove      and       replace    damaged    and   collapsed

ceilings     and   walls     in    the    bedrooms,          kitchen,    laundry     room,

bathroom, and hallway (totaling 614 square feet); (7) remove and

replace the crown molding in kitchen, foyer, and living room; (8)

paint interior (3,600 board feet); (9) install new kitchen cabinets

and counter tops; (10) remove and replace flooring (as specified);

and (11) remove debris from the Residence. Dkt. No. 37-9 at 15.”

       Apart   from     an    estimated            cost    for   replacing     the    roof

($9,750.00), 1 none of the other line items contained an associated

cost. Id. Ultimately, Mr. Atwater values the repairs at $43,200.00.

Id.

                             Payments to Mr. Atwater




1
 This cost is based on an estimate Mr. Atwater received from KM Homebuilders,
dated July 19, 2017. Dkt. No. 37-6.

                                               6
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 7 of 32



       Plaintiff has only ever paid Mr. Atwater by check. Dkt. No.

37-1 ¶ 41. Plaintiff issued five of those checks prior to the 2017

Loss. See Dkt. No. 37-1 ¶ 44. In total, the pre-2017 Loss checks

from Plaintiff to Mr. Atwater total $10,300.00. Dkt. No. 37-1 ¶

45. Additionally, Plaintiff paid Mr. Atwater $9,810.00 following

the 2017 Loss. Id. ¶¶ 42, 43, 47.

                         Defendant’s refusal to pay

       Defendant    contends        it   was      within      its   rights    to    deny

Plaintiff’s claim on three grounds. First, Defendant contends that

during the September 22, 2017 inspection of the Residence, its

adjuster, Mr. Thomas Ayer, observed storm-related damage to the

Residence’s roof, living room ceiling, hallway ceiling, bedroom

ceiling, and bathroom wall. Id. ¶¶ 24, 25. Mr. Ayer further

contends that he did not identify any mold damage, damage to the

floor, or damage to the kitchen cabinets or countertops. Id. ¶ 26.

On September 25, 2017, Defendant issued payments in accordance

with Mr. Ayer’s observations. Defendant contends that Plaintiff

has not been able to substantiate any damage to the Residence that

was    not   observed    by   Mr.    Ayer       during    the   September     22,   2017

inspection. Id. ¶ 30.

       Second,    Defendant    contends         that     Plaintiff     has   failed   to

provide evidence that shows the amount of the September 25 payment

was insufficient. Dkt. 37-2 at 9. Plaintiff relies on Mr. Atwater’s

proposal     to   show   an   estimated         cost     of   repair   in    excess   of

                                            7
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 8 of 32



Defendant’s estimate and payment. Dkt. 37-9 at 15. Defendant argues

that Mr. Atwater’s proposal lacks specificity and that he admitted

he does not have adequate authority to opine on certain repairs.

37-1 ¶ 29.

     Third, Defendant contends that Plaintiff failed to abide by

various conditions set forth in the policy because she failed to

replace   her   roof   following   the   2017   Loss   and   has    failed   to

cooperate in reporting damage to the property. Id. ¶¶ 36-37.

Specifically,    Defendant    contends   that    Plaintiff’s       failure   to

repair her roof constitutes neglect, and that damage resulting

from neglect is excluded from coverage under the Policy. Id. ¶ 48.

                        II.   Defendant’s Motions

     Neither party contests that any damage to the Residence caused

by Hurricane Irma would be covered under the Policy. Indeed,

Defendant has already issued payment to Plaintiff for the losses

to the Residence it determined were caused by Hurricane Irma

following its inspection of the Residence on September 22, 2017.

Id. ¶ 30. Plaintiff simply contends that Defendant did not account

for all the hurricane damage to the Residence in its Estimate

following the 2017 Loss. Dkt. No. 41 at 1. Therefore, Plaintiff

contends Defendant “underpaid the amount” she is entitled to

recover for storm-related damage pursuant to the terms of the

Policy. Id.



                                     8
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 9 of 32



        Comparatively, before the Court is Defendant’s motion for

summary judgment, wherein Defendant contends it is entitled to

summary    judgment     upon   the   following   grounds:   (1)   Plaintiff’s

breach of contract claim against Defendant fails as a matter of

law; and (2) Plaintiff’s claim for bad faith penalties fails as a

matter of law. At the outset, the parties dispute what evidence

the Court should consider in deciding the summary judgment motion.

In conjunction with Plaintiff’s Brief in Opposition, Plaintiff

filed an affidavit making additional statements of fact. Dkt. No.

41-2. In response, Defendant filed a Motion to Strike various

portions of this affidavit. Dkt. No. 45. Thus, before addressing

Defendant’s motion for summary judgment, the Court will first

address its motion to strike. See Dkt. No. 45.

                               MOTION TO STRIKE

                          I.    Standard of Review

        Motions to strike are governed by Federal Rule of Civil

Procedure Rule (“Rule”) 12(f). “The court may strike from a

pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Id. An affidavit submitted in

connection with a summary judgment motion is subject to a motion

to strike if it does not meet the standards set forth in Federal

Rule 56. Story v. Sunshine Foliage World, Inc., 120 F. Supp. 2d

1027,    1030   (M.D.   Fla.   2000).    Pursuant   to   Rule   56(c)(4),   an

affidavit used to oppose a motion for summary judgment “must be

                                        9
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 10 of 32



made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent

to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). If an

affidavit “fails to properly support an assertion of fact or fails

to properly address another party’s assertion of fact” by not

complying with the requirements of Rule 56(c), then the Court may

disregard the content of the affidavit and consider any facts the

affidavit contradicts as “undisputed for purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

                              II.    Discussion

     Specifically,       Defendant   requests      that    the    Court      strike

various provisions contained in paragraphs three, four, and five

of Plaintiff’s affidavit attached to her response to Defendant’s

motion   for    summary    judgment.       See    Dkt.    No.    41-2   ¶¶    3-5.

Specifically, Defendant requests that the Court strike paragraph

four of Plaintiff’s affidavit because it contains inadmissible

hearsay statements that cannot be considered on summary judgment.

See Dkt. No. 45. Additionally, Defendant requests the Court strike

paragraphs three and five of Plaintiff’s affidavit because both

paragraphs     contain    statements       that    contradict      prior     sworn

testimony. See id. The Court will address each paragraph in turn.

     First, Defendant takes issue with the following two sentences

in paragraph four of Plaintiff’s affidavit:



                                      10
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 11 of 32



       Eventually, Defendant sent another representative to
       look at my home. That representative was able to see
       that part of the ceiling in the living room had fallen.
       The Travelers representative promised to replace the
       roof and to pay for an extensive amount of repair work
       to my home. Travelers did not keep its promise.

Dkt.   No.   41-2   ¶   4.   Indeed,   Plaintiff    may   not   declare   what

Defendant’s    representative     “was      able   to   see,”   because   such

statements are not based on personal knowledge. See Rule 56(c)(4);

Fed. R. Evid. 701. Plaintiff can of course state that damage to

the ceiling was visible during Defendant’s second inspection of

her home, or she could describe the damage to her ceiling as it

appeared during the second inspection. Such declarations are made

with personal knowledge and admissible as evidence this Court can

consider on summary judgment.

       Likewise, “Defendant did not keep its promise” is a legal

conclusion. Legal conclusions are not evidence. Avirgan v. Hull,

932 F.2d 1572, 1577 (11th Cir. 1991). As such, these sentences are

due to be stricken from Plaintiff’s affidavit, and their contents

will not be considered in adjudicating Defendant’s motion for

summary judgment.

       Second, Defendant moves to strike the following sentences

from paragraph three of Plaintiff’s affidavit:

       I am aware that Thomas Ayers [sic] has given an affidavit
       stating that he met me at the residence September 22, 2017.
       I do remember meeting with Mr. Ayers [sic]. At that time,
       there was evidence of water getting into the kitchen and on
       the cabinets. I am aware that Travelers did an estimate of
       the damage pertaining to damage that my home suffered in

                                       11
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 12 of 32



     September, 2017. The estimate was not sufficient to cover the
     cost of the damage that my home suffered in that loss.
     Travelers did not pay me the actual cash value.

Dkt. No. 41-2 ¶ 3. Defendant argues that the first two sentences

contradict Plaintiff’s deposition, in which she stated she did not

“recall” any specific individuals present during the September 22

inspection. Dkt. No. 45 at 6-7. As such, Defendant contends that

this creates a sham affidavit and should be stricken. Dkt. No. 45

at 8. However, these statements do not create a discrepancy that

is inherently inconsistent. It is the role of this Court to

distinguish “between discrepancies which create transparent shams

and discrepancies which create an issue of credibility or go to

the weight of the evidence.” Tippens v. Celotex Corp., 805 F.2d

949, 953 (11th Cir. 1986). Plaintiff’s earlier inability to recall

the name and identity of Mr. Ayer goes to her credibility, but it

does not warrant the statements to be stricken. See id. at 954

(“[A]ny failures of memory throughout the course of discovery

create an issue of credibility as to which part of the testimony

should be given the greatest weight if credited at all. Issues

concerning the credibility of witnesses and weight of the evidence

are questions of fact which require resolution by the trier of

fact.”).

     Plaintiff cannot, however, declare that “the estimate was not

sufficient to cover the cost of the damage that my home suffered

in that loss.” Nor can she state that “Defendant did not pay me

                                   12
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 13 of 32



the actual cash value.” Plaintiff fails to set forth any foundation

in the record that she is competent to testify to the contents of

Defendant’s Estimate. See Rule 56(c)(4). In her deposition, she

stated, “I never saw anything that gave an estimate . . . at all”

and answered “No” when asked if she had any understanding as to

what specific things for which Defendant agreed to pay. Dkt. No.

45 at 7.

     In her affidavit, Plaintiff purports that she was “aware” of

Defendant’s   Estimate.   Id.   This    awareness,   however,    does    not

overcome her lack of personal knowledge regarding the Estimate’s

contents. Similarly, Plaintiff fails to set forth any foundation

in the record that she is competent to testify on the actual cash

value of the 2017 Loss. Plaintiff has not shown that she has any

personal knowledge of any estimated repair costs or the specific

things for which Defendant agreed to pay. Without this information,

Plaintiff lacks any basis to evaluate whether they paid her the

actual cash value of the repairs. Consequently, these statements

will be stricken for lack of personal knowledge and will not be

considered    in   adjudicating   Defendant’s    motion    for    summary

judgment.

     As to the remaining line in paragraph four, Plaintiff can

declare that “[a]t that time, there was evidence of water getting

into the kitchen and on the cabinets.” Dkt. No. 41-2 ¶ 3. Plaintiff

stated that she personally witnessed water leaking into the kitchen

                                   13
    Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 14 of 32



and wetting the cabinets. Id. ¶ 3. Thus, such a statement is based

on personal knowledge and therefore admissible as evidence this

Court can consider on summary judgment.

      Finally, Defendant moves to strike the following sentence

from paragraph five of Plaintiff’s affidavit:

      It is my belief that Travelers was intentionally trying
      to mislead and defraud me by telling me that it was too
      late to bring legal action when Travelers wrote me this
      letter. 2

Dkt. No. 41-2 ¶ 5. Plaintiff cannot testify as to the intent of

Defendant’s representative because such statements are not based

on personal knowledge and speculate the intent of someone other

than Plaintiff. See Rule 56(c)(4). Nothing in the record indicates

that Plaintiff had personal knowledge of what Defendant intended

by sending the letter. Thus, that statement is speculative and

will not be considered as evidence this Court can consider on

summary judgment.

      Therefore, Defendant’s motion to strike these statements is

GRANTED in part and DENIED in part. The Court considers the

affidavit only to this extent in evaluating Defendant’s motion for

summary judgment below.



2
 This refers to a letter Plaintiff received from Defendant stating that
Defendant reserved its right to deny all or part of her claim not covered.
Dkt. No. 41-2 at 5. The letter incorporates provisions of Plaintiff’s policy,
but erroneously states that no action shall be brought against Defendant
unless the action is started “within one year after the occurrence causing
loss or damage.” Id. at 9 (emphasis added). In fact, Plaintiff’s policy does
not permit action unless the action is started “within two years” of
occurrence. Compare id. with Dkt. No. 37-1 ¶ 51 (emphasis added).

                                     14
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 15 of 32



                     MOTION FOR SUMMARY JUDGMENT

                         I.    Legal Standard

     Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.” Id. (quoting Anderson, 477

U.S. at 248). Factual disputes that are “irrelevant or unnecessary”

are not sufficient to survive summary judgment. Anderson, 477 U.S.

at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

                                   15
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 16 of 32



supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)). Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.” Id.

at 1117. Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981) (citing

Fed. R. Civ. P. 56(e)).

                           II.   Discussion

                           A. Breach of Contract

     Plaintiff argues that Defendant has failed to fully perform

because Defendant “underpaid the amount that should have been paid

for the damages to the home.” Dkt. No. 41 at 1. Defendant argues

that summary judgment is proper because Plaintiff’s breach of

contract claims against Defendant fail as a matter of law. Dkt.

No. 46 at 2.

     “The elements for a breach of contract claim in Georgia are

the (1) breach and the (2) resultant damages (3) to the party who

has the right to complain about the contract being broken.” SAWS

                                   16
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 17 of 32



at Seven Hills, LLC v. Forestar Realty, Inc., 805 S.E.2d 270, 274

(Ga. Ct. App. 2017) (quoting Dewrell Sacks, LLP v. Chi. Title Ins.

Co., 749 S.E.2d 802, 806 (Ga. Ct. App. 2013)). For the reasons

stated below, the Court finds that material factual disputes

preclude summary judgment for the breach of contract claim.

                 1.   Plaintiff’s Right to Complain

     Defendant argues that because Plaintiff did not comply with

several conditions precedent to coverage, she is barred from suing

Defendant based on a breach of contract. Dkt. No. 37-2 at 7-13.

Specifically,   Defendant    claims     that   Plaintiff    has    (1)   not

presented it with any evidence that repairs exceeding the scope of

Defendant’s payments are necessary; (2) that even if there are

additional repairs, they are the result of Plaintiff’s failure to

protect her property; and (3) that even if there are additional

repairs, the damage underlying the need for those repairs was

caused by the 2016 hurricane and cannot form the basis of this

lawsuit. Dkt. No. 37-2 at 7-14.

     Defendant’s legal premise—if supported by the undisputed

facts of this case—is accurate. It is well established under

Georgia law that if an insured does not adhere to a policy’s

conditions   precedent,   then   she    cannot   recover,    and    summary

judgment in favor of the insurance company is warranted. SunTrust

Mortgage, Inc. v. Ga. Farm Bureau Mut. Ins. Co., 416 S.E.2d 322,

323 (Ga. Ct. App. 1992) (“Compliance with the policy provisions is

                                   17
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 18 of 32



a condition precedent to recovery.”); Beck v. Ga. Farm Bureau Mut.

Ins. Co., 247 S.E.2d 548, 549 (Ga. Ct. App. 1978) (same).

        First,    Defendant     contends     that   Plaintiff     has   failed   to

provide it with material information demonstrating that repairs

exceeding        the   scope   of   Defendant’s      Estimate     are   necessary.

Specifically, Defendant argues that, as a condition precedent, the

insured must either show the damaged property or submit verifiable

documentation of any disputed damage. See Dkt. No. 37-2 at 8-10;

Dkt. No. 37-1 ¶ 49.

        Georgia law requires “an insured to provide any ‘material

information’ to the insurer that the insurer is entitled to receive

under the insurance policy, and, absent an excusable failure to do

so,     [such     failure]     constitutes    a     breach   of   the     insurance

contract.” Hines v. State Farm Fire & Cas. Co., 815 F.2d 648, 651

(11th     Cir.    1987) (citing Halcome       v.    Cincinnati     Ins.    Co., 334

S.E.2d 155 (Ga. 1985)).

        The Policy entitles Defendant to receive any “records and

documents” as often as Defendant “reasonably requires” after a

loss. Dkt. No. 37-1 ¶ 49. It also requires Plaintiff to “show the

damaged property” following a loss. Id. Here, Plaintiff maintains

that she promptly notified Defendant of the loss after the 2017

hurricane and Defendant had the Residence inspected. Plaintiff

also submits that she sent Defendant photographs and documentation



                                        18
    Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 19 of 32



of damage from the 2017 Loss. Dkt. No. 37-3 at 19. 3 Consequently,

Plaintiff contends that she fully cooperated with Defendant.

      In response, Defendant argues that the record is void of

evidence establishing damage outside of that which was outlined in

Defendant’s Estimate. Dkt. No 46 at 3. However, a genuine factual

dispute exists that precludes summary judgment on this issue. Where

“an insured cooperates to some degree or provides an explanation

for its noncompliance, a fact question is presented for resolution

by the jury.” Diamonds & Denims, Inc., 417 S.E.2d 440 (Ga. 1992).

      In   this   case,   Plaintiff    has   cooperated        to   some   degree.

Plaintiff    promptly     notified    Defendant    of    the    2017   Loss   and

permitted Defendant to inspect the property. Dkt. No. 37-1 ¶ 21.

Mr. Atwater also testified that he submitted his proposal to

Defendant following its September 22, 2017 inspection. Dkt. No.

37-5 at 18. Plaintiff has at no point refused to provide any

specifically requested information in noncompliance of the policy.

Whether this degree of cooperation is sufficient to satisfy the

condition precedent is a question properly reserved for the jury.

As such, this Court cannot find Plaintiff failed to cooperate as

a matter of law.

      Second,     Defendant   contends     that   an    additional     condition

precedent is to protect the property from further damage, make


3 Plaintiff says she provided photographs to Defendant of “all the damages that
were done.” However, she claims that Defendant has now lost those photos or
could not find them. These photographs were not provided in the record.

                                      19
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 20 of 32



reasonable and necessary repairs, and keep an accurate record of

repair expenditures. Dkt. No. 37-2 at 11. Defendant maintains that

Plaintiff cites no record evidence indicating compliance with this

condition     precedent    to    coverage    (i.e.,   evidence     of   accurate

records of repair expenditures). Dkt. No. 46 at 5. As such,

Defendant argues that its motion for summary judgment should be

granted because Plaintiff has not protected the Residence from

further damage or kept an accurate record of repair expenditures.

Id.

        Defendant’s reading of the insurance contract is too broad.

See Evanston Ins. Co. v. Mellors, 141 F. Supp. 3d 1367, 1373 (S.D.

Ga. 2015) (Under Georgia law, “[i]nsurance policies are to be

construed     strictly    in    favor   of   the   insured   and   against   the

insurer.”). The above Policy language is a condition precedent to

coverage. Plaintiff does not claim that Defendant is liable for

subsequent damage to the Residence or for the cost of additional

repair expenditures. Plaintiff’s only contention is that Defendant

underpaid for the damage that existed at the time of Mr. Ayer’s

inspection. Indeed, Plaintiff’s dispute over damages is based on

Mr. Atwater’s proposal which appears to have been drafted three

days before Defendant’s inspection. Dkt. No. 37-9 at 15. The

insurance policy requires Plaintiff to “preserve property at and

after the time of the loss.” Dkt. No. 37-1 ¶ 48.



                                        20
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 21 of 32



       The record does not demonstrate that Plaintiff failed to

comply with any of these conditions between the time of the 2017

Loss and Mr. Ayer’s inspection of the property and issuance of an

estimate. In fact, by issuing its September 25, 2017 payment,

Defendant implicitly demonstrated that Plaintiff was not barred

from coverage. As such, Plaintiff has the right to complain about

Defendant’s alleged failure to fully perform.

       In a similar vein, Defendant notes that Plaintiff paid Mr.

Atwater $9,810.00 after the 2017 Loss and that additional cosmetic

renovations   were    made   on     the   property.   Dkt.   No.   37-1    ¶   47.

Defendant also maintains that Plaintiff has presented no evidence

tying those funds to any specific repairs performed. Dkt. No. 46

at 3. Defendant contends these payments are relevant because

Plaintiff must keep an accurate record of repair expenditures.

Dkt. No. 46 at 5. This is immaterial to the contention before this

Court. Plaintiff does not contend that Defendant owes her for the

cost of Mr. Atwater’s services or any repair expenditures. She

alleges only that Defendant underpaid what was owed for damages

that   existed   at   the    time    of    Defendant’s   inspection.      Such   a

contention is based on Plaintiff’s personal knowledge of water

damage to the kitchen cabinets and Mr. Atwater’s Proposal. Dkt.

Nos. 41-2 at 2, 37-1 ¶ 32. Defendant itself admits that Plaintiff

was owed the actual cash value of the cost of repairs regardless

of whether repairs were made. Dkt. No. 37-10 ¶¶ 9-12. That Mr.

                                          21
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 22 of 32



Atwater performed cosmetic repairs on the property after the 2017

Loss does not excuse the alleged nonperformance at issue. A genuine

factual dispute still exists as to whether Defendant’s September

25 payment constituted full performance.

     Third, Defendant asserts that Plaintiff cannot recover for

costs of damages arising from her 2016 Loss. The policy provides

that “No action can be brought against us unless . . . the action

is started within two years after the date of loss.” Dkt. No. 37-

1 ¶ 51. Defendant is correct. Under Georgia law, lawsuit limitation

clauses   are   validly   binding    on    the   parties   to   an   insurance

contract. SunTrust Mortgage, 416 S.E.2d at 323. To the extent any

claim for damages arises from the 2016 Loss, these damages should

be excluded. Plaintiff does not dispute that any loss arising from

the 2016 Hurricane is barred. Even so, a genuine dispute of

material fact still exists as to whether Defendant fully performed

in its coverage of the 2017 Loss.

                                    2. Breach

     In addition to a right to complain, Plaintiff must show a

genuine dispute of material fact exists as to whether Defendant

fully performed all of its obligations arising under the contract.

Plaintiff contends that Defendant failed to fully perform because

Defendant “underpaid the amount that should have been paid for the

damages to the home.” Dkt. No. 41 at 1. In its motion for summary

judgment, Defendant maintains that it has paid everything it is

                                      22
     Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 23 of 32



obligated to under the policy. Dkt. No. 37-2 at 4. Consequently,

Defendant argues that Plaintiff’s claim fails as a matter of law

because: (1) Plaintiff cannot show that she sustained a covered

loss; and (2) Plaintiff has failed to present any evidence that

the amount of payment was insufficient. Dkt. Nos. 46 at 2, 37-2 at

8.

                                Covered Loss

        Defendant   maintains   that    Plaintiff    cannot   show   she   has

sustained a loss covered by the Policy. Dkt. No. 46 at 2. First,

Defendant claims Plaintiff has not provided evidence showing any

damage existed that was not accounted for in Defendant’s Estimate.

Dkt. No. 37-2 at 10. Second, even if Plaintiff disagrees with

Defendant, there is no evidence that the damage constitutes a

covered loss pursuant to its Policy. Id.            Since Plaintiff has not

presented any experts in this case, Defendant contends Plaintiff

cannot present technical causation evidence at trial. Dkt. No. 46

at 4.

        In response to Defendant’s motion, Plaintiff submitted an

affidavit stating that she personally observed “water leaks inside

the home due to damage that the roof had suffered” from the 2017

hurricane. Dkt. No. 41-2 at 2. Additionally, she saw “that water

had leaked into the kitchen and had wet the cabinets,” and that

“evidence of water getting into the kitchen and on the cabinets”

was present during Mr. Ayer’s inspection. Id.

                                       23
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 24 of 32



     Plaintiff does not have to be an expert to conclude that the

water in the kitchen was caused by the 2017 hurricane. Pursuant

to Rule 56(c)(4), an affidavit used in briefing a summary judgment

motion must (1) “be made on personal knowledge,” (2) “set out facts

that would be admissible in evidence,” and (3) “show that the

affiant or declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4). To be admissible evidence, lay

witness   testimony   in   the   form   of   an   opinion   must   also   be

“rationally based on the witness's perception; . . . helpful to

. . . determining a fact in issue; and . . . not based on

scientific, technical, or other specialized knowledge within the

scope of Rule 702.” Fed. R. Evid. 701; see also Fed. R. Evid. 702.

Moreover, “[a]n opinion is not objectionable just because it

embraces an ultimate issue.” Fed. R. Evid. 704(a).

     In Mock v. Central Mutual Insurance Co., this Court held that

a lay witness can “offer the facts and even [her] lay opinion as

to the origin of a leak because [s]he personally observed openings

in the roof.” 158 F. Supp. 3d 1332, 1343 (S.D. Ga. 2016). The Court

noted that the witness “need not have a scientific or specialized

background to know that water . . . entered through openings in

the roof.” Id. at 1344.

     Furthermore, Plaintiff did not have to actually witness the

hurricane to come to a logical conclusion regarding causation. In

a recent Eleventh Circuit case, Greater Hall Temple Church of God

                                   24
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 25 of 32



v. Southern Mutual Church Insurance Co., circumstantial evidence

was enough to establish that a hurricane did, in fact, cause damage

to church property. No. 20-10544, 2020 WL 3989081, at *5 (11th

Cir. July 15, 2020). In that case, the Court held causation was

sufficiently established where witnesses, upon their return after

the storm, testified that they “saw leaks in the church building”

and    “debris   was   everywhere.”   Id.   The   circumstantial   evidence

“furnished facts from which a logical conclusion could be drawn.”

Id.

        Thus, even though Plaintiff did not personally witness the

cause of water (i.e., the hurricane), the circumstantial evidence

here permits a commonsense inference that it was caused by the

2017     hurricane.    “[V]isual   observation     is   not   essential     in

determining whether a particular force produced a given result.”

Id. (quoting U.S. Fire Ins. Co. v. Tuck, 155 S.E.2d 431, 437 (Ga.

Ct. App. 1967)).

        As discussed above, Plaintiff states in her affidavit that

the 2017 hurricane caused damage to the kitchen and kitchen

cabinets. Dkt. No. 41-2 at 2. Defendant’s representative, however,

testified that he “did not observe . . . any damage to the kitchen

or kitchen cabinets.” Dkt. No. 37-10 ¶ 8. It is undisputed that

storm-related damage caused by the 2017 hurricane was a covered

loss under the Policy. Dkt. No. 37-1 ¶ 21. If the storm-related

damage did exist, Defendant was obligated to cover it pursuant to

                                      25
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 26 of 32



its policy. See Dkt. No. 37-1 ¶ 21. Consequently, a genuine dispute

of material fact exists as to whether Defendant fully performed

its obligations under the contract.

                                    3. Damages

     Central to the damages issue is the question of costs of

repair (i.e., how much Defendant allegedly underpaid). Defendant

insists that Plaintiff has failed to present any evidence showing

the amount of payments it issued was inappropriate or inadequate

under the terms of the Policy. Dkt. No. 37-2 at 8.

     Plaintiff     alleges   that     Defendant’s     initial    payment   was

insufficient to cover the cost of damages, and Defendant should

have instead paid the costs as outlined by Mr. Atwater. Dkt. No.

37-1 ¶ 28; Dkt. No. 41-2 at 3. In support, Plaintiff relies on Mr.

Atwater’s written proposal submitted to Defendant, which estimates

a total of $43,200.00 for “home repairs from storm damage.” Dkt.

No. 37-9 at 15. Notably, the proposal lists numerous repairs to be

completed but fails to list specific line item costs of each

repair. Id. The only repair that contains a specific line item

cost is labeled “roof replacement” and is coupled with a line item

estimate of $9,750. Id.

     In response, Defendant contends that Mr. Atwater had no

authority to opine on the costs of roofing repairs and, thus, his

proposal   lacks   foundation.      Dkt.   No.   46   at   4.   Additionally,

Defendant argues that neither Plaintiff nor Mr. Atwater has been

                                      26
    Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 27 of 32



able to identify specific individuals or roofers that have provided

any estimate for repairs to the roof that differs from Defendant’s

Estimate. Dkt. No. 37-2 at 9.

      Indeed, Plaintiff admits that in his deposition, Mr. Atwater

stated, “I don’t go out and do roofing so I don’t have the authority

to say yes, this is what it’s going to cost. That’s why I called

on roofing companies to do that.” Atwater Dep. 79:1-5. However,

this does not defeat the validity of Mr. Atwater’s proposal. Mr.

Atwater specifically stated he “called on roofing companies” to

determine what the roof replacement would cost. Id. In this

instance, Mr. Atwater testified that he did receive estimates from

specific    roofers,    including    one   from   KM   Homebuilders    out   of

Jacksonville for exactly $9,750 to replace Plaintiff’s roof. See

Atwater Dep. 80:12-25, 81:1-16; Dkt. No. 37-6 at 2. Drawing all

inferences in Plaintiff’s favor, a reasonable juror could infer

that Mr. Atwater was not opining on the roof replacement, but

instead, incorporated a projected cost because a specific roofer

had, in fact, offered to perform the replacement. 4 Because the roof

estimate exceeds what Defendant’s Estimate contemplated for the




4 To the extent Defendant claims that the KM Homebuilder’s estimate is hearsay,
that argument does not have merit at this stage of the proceedings. The estimate
would likely fall under the business records exception of the hearsay rule: Mr.
Atwater’s cost estimate was prepared in the normal course of business, he
integrated the third-party estimate into his own records, and his deposition
testimony confirms that he regularly relies on the accuracy of such cost
estimates. See Fed. R. Evid. 803(6); Dkt. No. 37-5 at 20.

                                      27
    Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 28 of 32



roof replacement, a genuine dispute of material fact exists as to

whether the amount of payment was adequate.

      Additionally, Defendant contends that Plaintiff must show

“the specific costs of repairs associated with” the remaining

damages to maintain her claim. Dkt. No. 46 at 2-3. However,

Defendant has not demonstrated why Mr. Atwater’s Proposal and

testimony are insufficient as a matter of law. “Mechanical and

mathematical precision are not required to show the cost of

repairs. The law only requires that the evidence be sufficient to

enable the jury to estimate the loss or damages with reasonable

certainty.” Freight Terminals, Inc. v. Ryder Sys., Inc., 461 F.2d

1046, 1053 (5th Cir. 1972); see also id. (“We are also unimpressed

with the argument that since the estimate by [Plaintiff] was not

specified item by item it was insufficient.”). 5 “[T]he ability to

estimate damages to a reasonable certainty is all that is required

and mere difficulty in fixing the exact amount will not be an

obstacle to the award. The rule against the recovery of vague,

speculative, or uncertain damages relates more especially to the

uncertainty as to cause, rather than uncertainty as to the measure

or extent of the damages.” ROW Equip., Inc. v. Terex USA, LLC, No.

5:16-CV-60, 2019 WL 6698142, at *5 (S.D. Ga. Dec. 6, 2019) (quoting

Pendley Quality Trailer Supply, Inc. v. B&F Plastics, Inc., 578


5 Fifth Circuit cases decided prior to October 1, 1981 are binding precedent in
this circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).

                                      28
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 29 of 32



S.E.2d   915,   919   (Ga.     Ct.   App.   2003)   (emphasis   added)).

Consequently, Plaintiff has demonstrated a genuine dispute of

material fact as to the damages resulting from Defendant’s alleged

failure to fully perform.

                             B. Bad Faith Penalties

     Defendant further argues that summary judgment is proper as

a matter of law as to Plaintiff’s claim for bad faith penalties.

Dkt. No. 37-2 at 2. The Court agrees.

     In Count 9 of the complaint, Plaintiff alleges that she is

entitled to damages and attorney’s fees pursuant to O.C.G.A. § 33-

4-6. Dkt. No. 1-1. O.C.G.A. § 33-4-6(a) provides in relevant part:

     In the event of a loss which is covered by a policy of
     insurance and the refusal of the insurer to pay the same
     within 60 days after a demand has been made by the holder
     of the policy and a finding has been made that such
     refusal was in bad faith, the insurer shall be liable to
     pay such holder, in addition to the loss, not more than
     50 percent of the liability of the insurer for the loss
     or $5,000.00, whichever is greater, and all reasonable
     attorney’s fees for the prosecution of the action
     against the insurer.

“To prevail on a claim for an insurer’s bad faith under O.C.G.A.

§ 33-4-6, the insured must prove: (1) that the claim is covered

under the policy, (2) that a demand for payment was made against

the insurer within 60 days prior to filing suit, and (3) that the

insurer's failure to pay was motivated by bad faith.” Bayrock

Mortg. Corp. v. Chicago Title Ins. Co., 648 S.E.2d 433 (Ga. Ct.

App. 2007); O.C.G.A. § 33-4-6. Bad faith is shown by evidence that


                                     29
      Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 30 of 32



the     insurer      had   no   “good   cause    for    resisting    and   delaying

payment.”       Ga. Int’l Life Ins. Co. v. Harden, 280 S.E.2d 863, 866

(Ga.     Ct.    App.   1981)    (quotation      marks    omitted). Consequently,

penalties for bad faith are not authorized where the insurance

company has any reasonable ground to contest the claim and where

there is a disputed question of fact.                  Assurance Co. v. BBB Svc.

Co., 576 S.E.2d 38, 41—42 (Ga. Ct. App. 2002). The insurer is

entitled to judgment as a matter of law on a bad faith claim if it

has reasonable grounds to contest the claim or if the question of

liability is close. Id.

        Here, Defendant contends that it had a reasonable basis for

its coverage decision. Dkt. No. 37-2 at 2. Defendant maintains

that     it    was   reasonable    to   contest    additional       payments   since

Plaintiff’s demand was received over a year after Defendant had

already issued a claim payment. Id. Defendant also argues that it

has never denied coverage to Plaintiff, and that when it did issue

its initial 2017 payment, it also included instructions to contact

Defendant if Plaintiff had any questions about the Estimate. Id.

¶ 24. While these instructions do not have the force of a condition

precedent as to bar Plaintiff from pursuing her claim, they are

relevant to Plaintiff’s assertion of bad faith, namely, the lack

thereof.

        Plaintiff asserts that a letter sent from Defendant falsely

represented to Plaintiff that the present suit was barred because

                                          30
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 31 of 32



of a twelve-month suit provision in the Policy. Dkt. No. 41 at 2.

In fact, Plaintiff had two years to bring this suit according to

the specific provisions of her Policy. Dkt. No. 37-1 at 21.

     To   the   extent   Plaintiff    argues   Defendant   defrauded     or

deceived her into relinquishing her rights, the argument is without

merit and fails as a matter of law. Nothing in the record indicates

that Defendant ever relied on the erroneous twelve-month provision

in contesting Plaintiff’s claim. Additionally, Plaintiff has not

pointed to any evidence in the record that shows Defendant had an

intent to deceive or mislead Plaintiff. Finally, Plaintiff has not

pointed to any evidence showing that she read or relied on that

letter before filing suit. Even despite the letter, Defendant still

had independent reasonable grounds to contest the claims made. As

discussed above, disputed questions of fact still exist as to

whether Defendant has issued payments for all covered losses and

the amount of damage resulting from those losses. Nonetheless,

Defendant did not refuse to issue payment on Plaintiff’s claim.

Dkt. No. 37-1 ¶ 30. It was reasonable for Defendant to issue

payments to Plaintiff in 2017 based on the damages outlined in Mr.

Ayer’s estimate. Consequently, this Court finds that Defendant had

reasonable grounds to contest the larger payment demanded by

Plaintiff. Plaintiff’s bad faith claim fails as a matter of law.




                                     31
   Case 2:19-cv-00059-LGW-BWC Document 56 Filed 10/02/20 Page 32 of 32



                              CONCLUSION

     For   the   above   reasons,   Defendant’s   Motion   for   Summary

Judgment, dkt. no. 37, is GRANTED in part and DENIED in part.            The

motion is GRANTED as to Plaintiff’s bad faith claim.        It is DENIED

as to Plaintiff’s remaining claims.

     SO ORDERED, this 2nd day of October, 2020.




                            HON.
                              N LISA
                                 LISA GODBEY
                                      GO
                                       ODBEY WOOD,
                                             WOOD, JUDGE
                                                   JUDGE
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA




                                    32
